Citation Nr: 0619812	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-38 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Michael E. Benson, Esq.





ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1957 to April 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the RO.  

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in February 2006.  However, he withdrew his 
request for a hearing in January 2006.  See 38 C.F.R. 
§ 20.702(e) (2005).  

The veteran's claim was previously the subject of previous 
decisions.  The Board has a legal duty to address the "new 
and material evidence" requirement under 38 C.F.R. 
§ 3.156(a) regardless of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  



FINDINGS OF FACT

1.  The evidence presented since an August 1979 decision by 
the Board is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for bilateral hearing loss.  

2.  The currently demonstrated bilateral hearing loss is 
shown as likely as not to be due an event or incident of the 
veteran's period of active service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for a bilateral hearing loss 
has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (2005).  

2.  By extending the benefit of the doubt to the veteran, his 
bilateral hearing disability is due to disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Given that the action taken hereinbelow is favorable to the 
veteran, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

In this case, the veteran's original claim of service 
connection for bilateral perceptive deafness was denied in a 
decision of the Board in June 1965.  

The veteran applied to reopen his claim in January of 1978.  
In a decision promulgated in August 1979, the Board 
determined that new and material evidence had not been 
submitted to reopen the claim.  

Thus, the June 1965 and August 1979 Board decisions are final 
under 38 U.S.C.A. § 7104(a).  The Board must first ascertain 
in this case whether new and material evidence has been 
received to reopen the claim.  

Since the August 1979 decision, the veteran has submitted 
treatment records dated May 1976 to September 1997 from the 
State of New Jersey Division of Vocational Rehabilitation 
Services.  

The veteran also submitted a private doctor's audiological 
examination report from May 2000.  This doctor concluded that 
the veteran had a profound bilateral sensorineural hearing 
loss.  

Further, the veteran submitted a VA examination report of 
April 2004.  The medical examiner seemed to give 
contradictory opinions: "...it [was] less likely than not that 
the bazooka incident [was] the primary causative factor as 
acoustic trauma [was] not known to cause hearing loss that 
continue[d] to progress for 40 years after the fact" and 
"[the veteran's hearing loss] [was] more likely a genetic 
progressive loss that [might] have been present prior to 
enlistment and [might] have been exacerbated by the bazooka 
incident ... ."  The medical examiner did conclude that the 
veteran displayed a profound sensorineural hearing loss in 
both ears.  

Finally, the veteran submitted a private doctor's opinion 
dated in June 2004.  The doctor diagnosed the veteran with 
profound sensorineural hearing loss and opined, "the 
exposure to the rocket launcher [noise] was sufficient to 
cause [the veteran's] hearing to be permanently damaged."  

This new evidence of record raises a reasonable possibility 
of substantiating the veteran's claim of service connection.  

Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for a bilateral 
hearing loss.  

Having reopened the veteran's claim, the next question is 
whether a final Board adjudication is warranted at the 
present time.  In view of the favorable outcome noted 
hereinbelow, there exists no possibility that the veteran 
will be prejudiced by such action.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

The Board has reviewed the veteran's service medical records 
and observes that the whispered voice test performed at the 
veteran's entrance examination of May 1957 and his separation 
examination of April 1958 to be within normal limits.  
However, in March 1958 the veteran complained of "deafness" 
in his left ear that was accompanied by some pain and lasted 
about half an hour.  This problem began in 1957 and 
"occurred after firing."  

Subsequent to service, the veteran underwent an audiological 
examination in May 2000.  The doctor concluded the veteran 
had profound sensorineural hearing loss.  

A VA examination of April 2004 revealed the veteran's average 
auditory threshold of hearing to be 116 decibels for the 
right ear and 115 decibels for the left ear.  The veteran in 
connection with the examination denied having a history of 
occupational or recreational noise exposure.  

Finally in June 2004, a private doctor performed another 
audiological examination that revealed a "profound 
sensorineural hearing loss in both ears."  The private 
doctor opined that the hearing loss was a result of exposure 
to rocket launcher noise experienced in service.  This was 
the same doctor who performed the May 2000 audiological 
examination.  

The Board finds the evidence in this case to be in relative 
equipoise in showing that the veteran's current bilateral 
hearing loss disability as likely as not is due to noise 
exposure to which he was exposed during his period of active 
service.  By extending the benefit of the doubt to the 
veteran, service connection for the bilateral hearing loss is 
warranted.  



ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for a bilateral hearing loss.  

Service connection for a bilateral hearing loss is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


